Citation Nr: 1800843	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  11-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

3.  Entitlement to service connection for stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1987 to September 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In her substantive appeal dated in December 2011, the Veteran requested a Board hearing, but withdrew that request in written correspondence submitted in November 2014.  See VA Form 21-4138 dated November 12, 2014.

A review of the procedural history in this case shows that in May 2000, the Board denied service connection for a psychiatric disorder, claimed as a nervous condition.  In January 2009, the Veteran filed a claim for a psychiatric disorder, now claimed as PTSD based on personal trauma in military service.  The United States Court of Appeals for the Federal Circuit has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  

In this case, the Board has determined that a new and material evidence analysis is proper for the acquired psychiatric claim (other than PTSD and originally claimed as a nervous condition) as it was previously adjudicated by the Board; whereas a de novo service connection analysis is proper for the PTSD claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Id.  

The Board notes that in March 1996, the Veteran submitted a claim for service connection for a nervous condition on the basis that she was hospitalized for stress during service.  In January 2009, she submitted a claim for entitlement to service connection for PTSD, which she attributes to military personal assault.  Thus, the evidence suggests that Veteran's service connection claim for a psychiatric disorder other than PTSD is distinct from her service connection claim for PTSD and does not require new and material evidence.  Furthermore, there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

The Board notes that it appears the RO acknowledged a notice of disagreement by the Veteran in June 2016, with respect to the issue concerning service connection for a back disorder, and for a respiratory disorder.  There does not appear to be a responsive statement of the case as to those two issues.  This matter is referred to the Agency of Original Jurisdiction for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disorder a to include PTSD and service connection for a stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 2000 decision, the Board denied service connection for a psychiatric disorder claimed as a nervous condition.  That decision was final on the date stamped on the face of the decision.  

2.  New evidence received since the May 2000 Board decision relates to an unestablished fact necessary to substantiate the claim for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2000 Board decision that denied entitlement to service connection for a psychiatric disorder, claimed as nervous condition is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 20.1100(a), 20.1104 (2017).

2.  Evidence received since the May 2000 Board decision is new and material and the criteria for reopening of the claim for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  With regard to the claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder, the Board is granting in full the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.

Law and Analysis for New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO originally denied the claim of service connection for nervous condition, to include chronic depression and anxiety, in October 1996 on the basis that there was no evidence of any psychiatric disorder during service or within one year of service discharge.  The Board denied the claim in May 2000 on the basis that there was no nexus, i.e. a relationship, between the Veteran's current mental disorder and service.  The May 2000 Board decision is final.  38 C.F.R. § 20.1100. 

However, the evidence received since the May 2000 Board decision is both new and material to the claim.  Such evidence consists of treatment records reflecting a current psychiatric diagnosis-PTSD- and its possible correlation to military service-that was not of record at the time of the Board decision in May 2000.  This evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  

Accordingly, the claim is reopened, but the Board finds that a remand is necessary for further development.

ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the Board's finding that the previously denied claim for service connection for an acquired psychiatric disorder, other than PTSD, is reopened, the underlying issue must be considered on a de novo basis.  However, because the Veteran also seeks service connection for PTSD, the Board has expanded the issue, as listed on the title page of this decision, to include all acquired psychiatric disorders in order to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all psychiatric.

The Veteran contends that she developed a psychiatric disorder as a result of sexual harassment and personal assault during service.  See clinical records from M.C. Barnes, M.S., received in April 1996.  One incident in question involves a physical/sexual assault by a fellow soldier that she was able to fight off.  She also reported harassment as the only female MP (military police) in her company.  A review of the record reveals the Veteran has provided the name of her alleged attacker (SP4 Robert Teague), as well as the name of the platoon sergeant (Larry or Harry Noble) to whom she reported the incident.  She states that she also reported the incident to the IG (Investigative General).  See VA Form 21-526, received in January 2009 and VA Form 9, dated December 9, 2011.  

The Veteran also states that after the incident she was sent on 30 days leave and when she returned had been reassigned so that she would not "make problems for the male soldier."  She became depressed, began drinking, developed intestinal problems, had a difficult time performing her job, and was passed over for promotions.  The Veteran now points to these as signs indicative of adverse changes in her behavior as a result of her mental duress from having been a victim of sexual assault and harassment.  See VA Form 21-4138, dated March 11, 2014.  

The Veteran's history is also significant for childhood emotional and physical trauma.  A December 1995 adult assessment reflects the Veteran came from a chaotic and abusive background which included sexual molestation as a young child by her brother and a suicide attempt at age 19 resulting in a three week hospitalization.  The record currently contains at least one psychiatric diagnosis which appears to be based upon the childhood traumas as well as the in-service incidents. 

Given the above, the Board notes when there are looming uncertainties about whether, for example, certain treatment the Veteran received while in the military under other pretenses was, in actuality, for sexual-related trauma, or there were other events prior to service equally warranting consideration, VA adjudicators must refer the case to a psychiatrist/psychologist to have him/her review this evidence and determine whether it constitutes the type of behavior change, etc., contemplated by section 3.304(f)(5).  See Patton v. West, 12 Vet. App. 272 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  The Veteran has not been afforded any VA medical examination with respect to this issue. 

The Board also notes that microfiche copies of the Veteran's service personnel records were listed among the evidence reviewed in the April 2010 rating decision on appeal, but do not appear to be associated with claims file.  In January 2016, the Veteran submitted a SF-180 (Request Pertaining to Military Records) to the National Archives and Records Administration (NARA).  Correspondence dated in November 2016 indicates that a compact disc (CD-ROM) was received from the Records Management Center, reportedly containing the Veteran's service treatment records.  Again it is not clear that the records have been uploaded into the electronic file.  During the processing of this remand, the AOJ will have the opportunity to ensure that the complete claims file with all pertinent evidence is made available for the Board's review for proper appellate adjudication.  

Finally, the AOJ should also issue notice to the Veteran explaining the evidence necessary to corroborate a stressor during service to support her claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the VCAA's duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) (2017).

With regard to the Veteran's stomach condition, she asserts that it began while on active duty, and that she received treatment for it including a period of hospitalization for 17 days while stationed in Germany.  Although the Veteran's complete service treatment records are unavailable and there is no other objective evidence, to support the claim, the Veteran has submitted lay statements from two individuals who served with her and who corroborate her account of sick call visits and hospitalization at St. Marionsworth Hospital in Bad Kreuzanch, Germany for stomach problems.  See lay statements from retired Master Sergeant D. Gruber and D.J. Anzalone, dated May 18, 2015.  Therefore, considering the unavailability of the records and the consistency of the accounts (by the Veteran and others) the Board finds no reason to question the veracity of the lay statements.  

The Veteran has not been afforded any VA medical examination with respect to this issue.  As such, the Board finds that the claim must be remanded for an appropriate medical examination to determine the etiology of any currently diagnosed stomach disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice with respect to her claim of entitlement to service connection for PTSD based on personal assault under the provisions of 38 C.F.R. § 3.304(f)(5). 

2.  Ensure that the Veteran's service personnel file and any service treatment records currently contained on CD-ROM are uploaded into VBMS.  The Veteran should also report any psychiatric treatment she has had before service and records of any treatment should be sought, with the Veteran's assistance as needed.

3.  The Veteran's various written statements provide descriptions of her claimed in-service stressors.  However she should be advised that she may submit a statement from the platoon sergeant (identified in her January 2009 statement and December 2011 VA Form 9), and any other persons who have knowledge of the assault/harassment to submit statements.

4.  Thereafter, schedule the Veteran for an appropriate VA examination.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and the assertions of the Veteran and her representative (referenced in part above, and in a November 2017 Informal Hearing Presentation) identifying several markers alleged to demonstrate that the assault in fact occurred.  

a) The examiner must indicate whether the Veteran meets the criteria for a DSM-5 diagnosis of PTSD, and if so, whether it is at least as likely as not i.e., at least a 50 percent probability or greater, that the Veteran exhibited signs and symptoms consistent with behavioral changes expected to follow from the claimed personal assault.  Behavioral changes that may constitute credible evidence or a personal assault include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  If the Veteran does not meet the criteria for a diagnosis of PTSD due to in-service personal assault/harassment, the examiner should explain why. 

b) If a psychiatric disorder other than PTSD is diagnosed, including depression and anxiety, the examiner should state whether such disorder at least as likely as not, i.e., at least a 50 percent probability or greater, began during service or is otherwise related thereto.  If any diagnosed psychiatric disorder other than PTSD cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.

c) In the alternative, the examiner should then determine whether there is clear and unmistakable evidence (i.e., undebatable) that a psychiatric disorder including PTSD existed prior to service (considering the childhood sexual abuse before her enlistment) and, if so whether there is clear and unmistakable (undebatable) evidence that it was not aggravated by service beyond its natural progression, including from assault/harassment during her service.  

In providing, this opinion, the examiner must address the diagnoses already of record, including depression, anxiety and PTSD.  The examiner must offer an opinion even if a specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.

5.  Schedule an appropriate VA examination to determine the etiology of any stomach condition that the Veteran may have.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  

For any stomach disorder diagnosed, the examiner should state whether it at least as likely as not, i.e., at least a 50 percent probability or greater, began during service or is otherwise related thereto.  If any diagnosed stomach condition cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.  

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

6.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


